DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bencriscutto (2782422) in view of Bencriscutto (4752075).

 	Regarding claim 21, Bencriscutto (‘422) (Figures 1-4) teaches a method of training a player to stabilize and hold his or her hands upon a golf club handle prior to swinging the golf club for striking a golf ball while engaged in a golf sports activity, comprising the steps of: providing the player with a glove having an open proximal wrist portion connected to a front palm portion and a back dorsal portion (See figure 2), said glove having a distal array of open finger portions and a first open thumb portion (34) (Col. 2, Lines 23-35), providing a second open thumb receiver portion (38) on said front palm portion (Col. 2, Lines 23-35), said second open thumb receiver portion (38) is axially aligned generally parallel to said first open thumb receiver portion (34) to accommodate a second thumb that is axially aligned to grab the golf club in the same general direction as said first open thumb portion (See Fig. 1); said second open thumb receiver portion (38) being provided as a continuous loop with no circumferential interruptions, forming a six fingered glove (See Figure 1-2), whereby the thumb and four fingers of one hand of the wearer are inserted into the first open thumb portion and said open finger portions (See Fig. 1), and the thumb of the wearer's other hand is inserted into said second open thumb receiver portion (38) of the glove (See Fig. 1), thereby stabilizing the wearer's manual grip for the golf club handle; and, instructing the player to maintain said two-thumbed grip upon the golf club handle during the entire swinging of the golf club and striking the golf ball during the swinging of the golf club (Col. 1, Lines 31-35); and instructing the player to use his or her hands both to grip as well as feel the golf club throughout the golf swing (Col. 1, Lines 22-35); whereby the handle (Fig. 1, Part No. 10) of the golf club is stabilized prior to striking the golf ball, during the striking of the golf ball and during the follow-through portion of the player's swinging of the golf club (Col. 1, Lines 22-35). 
 	Bencriscutto (‘422) does not teach said second open thumb receiver portion being separated and spaced apart from said first open thumb portion along said front palm surface of said glove, wherein said second open thumb receiver portion extends from said open proximal wrist portion. 
	It is noted that applicant’s specification discloses: “while the second open thumb receiver portion is preferably spaced apart and adjacent to the first open thumb portion, in one embodiment it is actually next to the first open thumb5 portion. It may also be positioned below and to the side of the first open thumb portion, on the front surface of the palm portion, opposite to where a closure flap is located on the reverse rear portion of the palm portion” and “while other positional locations of the second thumb receiver 10 may vary, in one preferred aspect, the second thumb receiver 10 on the palm portion 2 of the glove 1, is preferably below, and spaced apart from, the first thumb digital segment stall portion 5.” It is noted that applicant’s specification discloses different location for the second open thumb receiver portion so that the location of the second thumb receiver portion is not critical.
 	Bencriscutto (‘075) (Figures 1-6) teaches said second open thumb receiver portion (Fig. 1-2, Part No. 15) being separated and spaced apart from said first open thumb portion (11) along said front palm surface of said glove, wherein said second open thumb receiver portion (15) extends from said open proximal wrist portion (Col. 3, Lines 37-58).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Bencriscutto (‘422) with said second open thumb receiver portion being separated and spaced apart from said first open thumb portion along said front palm portion as taught by Bencriscutto (‘075)  as a means of mere rearrangement of parts (moving the second thumb receiving portion of Bencriscutto (‘422) so that it is spaced and separated from the first thumb receiving portion as taught by Bencriscutto (‘075)) (See: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) (Bencriscutto (‘075): Col. 3, Lines 37-58).


	Regarding claim 22, Bencriscutto (‘422) (Figures 1-4) teaches a method of training a player to stabilize and hold his or her hands in a golf grip position while engaged in a golf sports activity, comprising the steps of: providing the player with a glove having an open proximal wrist portion connected to a front palm portion and a back dorsal portion (See figure 2), said glove having a distal array of open finger portions and a first open thumb portion (34) (Col. 2, Lines 23-35), providing a second open thumb receiver portion (38) on said front palm portion, said second open thumb receiver portion (38) is axially aligned generally parallel to said first open thumb receiver portion (34) to accommodate a second thumb that is axially aligned to grab the golf club in the same general direction as said first open thumb portion (34); said second open thumb receiver portion (38) being provided as a continuous loop with no circumferential interruptions, forming a six fingered glove (See Figure 1-2), whereby the thumb and four fingers of one hand of the wearer are inserted into the first open thumb portion and said open finger portions (See Fig. 1), and the thumb of the wearer's other hand is inserted into said second open thumb receiver portion (38) of the glove, thereby stabilizing the wearer's manual grip for the golf grip position; and, instructing the player to maintain said two-thumbed grip in a golf grip position (Col. 1, Lines 22-35).
 	Bencriscutto (‘422) does not teach said second open thumb receiver portion being separated and spaced apart from said first open thumb portion along said front palm portion, wherein said second open thumb receiver portion extends from said open proximal wrist portion.
	It is noted that applicant’s specification discloses: “while the second open thumb receiver portion is preferably spaced apart and adjacent to the first open thumb portion, in one embodiment it is actually next to the first open thumb5 portion. It may also be positioned below and to the side of the first open thumb portion, on the front surface of the palm portion, opposite to where a closure flap is located on the reverse rear portion of the palm portion” and “while other positional locations of the second thumb receiver 10 may vary, in one preferred aspect, the second thumb receiver 10 on the palm portion 2 of the glove 1, is preferably below, and spaced apart from, the first thumb digital segment stall portion 5.” It is noted that applicant’s specification discloses different location for the second open thumb receiver portion so that the location of the second thumb receiver portion is not critical.
	Bencriscutto (‘075) (Figures 1-6) teaches said second open thumb receiver portion (Fig. 1-2, Part No. 15) being separated and spaced apart from said first open thumb portion (11) along said front palm portion, wherein said second open thumb receiver portion (15) extends from said open proximal wrist portion (Col. 3, Lines 37-58).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Bencriscutto (‘422) with said second open thumb receiver portion being separated and spaced apart from said first open thumb portion along said front palm portion as taught by Bencriscutto (‘075)  as a means of mere rearrangement of parts (moving the second thumb receiving portion of Bencriscutto (‘422) so that it is spaced and separated from the first thumb receiving portion as taught by Bencriscutto (‘075)) (See: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) (Bencriscutto (‘075): Col. 3, Lines 37-58).

Response to Arguments
Applicant’s arguments with respect to claims 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711        
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711